Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final rejection. Claims 1-5, 7, 10-14, 16, 18, and 20-26 are pending. 

Status of Claims 
Applicant’s amendment date 07/26/2022, amending claims 1, 12, and 18.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/26/2022 has been entered.

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending rejection under 35 USC 103, will be withdrawn. The PTAB’s decision of 26 May 2022 detail why the claimed invention is allowable over the cited prior art. 

Response to Arguments
Applicant's argument received on date 07/26/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Argument under 35 USC 101:
Applicant argues (page 8) of the remark: 
The present claims have been amended to provide more specificity and technical means for performing the claimed technical improvements. As presented herein, the claims therefore clearly highlight the transformation of raw sensor data into assigned subsets, which are further successively transformed into safety scores, rankings, trip fare, and driver-specific feedback. In addition, the condition associated with the time periods is used to trigger real-time feedback the next time the condition is detected. The claim elements therefore permit the computing device to react more quickly and efficiently with feedback to new types of conditions as the conditions are detected and determined to be related to safety. Such elements as recited are therefore believed to integrate the purported abstract idea into a practical application.
Examiner respectfully disagrees: 
The claims are directed to the abstract idea of managing the personal behavior and relationships or interactions of drivers and passengers. which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(II).Applicant's claims as recited above provide a business solution of determining safety scores and providing feedback to the driver. Applicant's claimed invention pertains to managing personal behavior or relationships or interactions between people because the independent claims 1, 12, and 18 recites the abstract idea of managing the personal behavior and relationships or interactions of drivers and passengers. which pertain to "social activities, teaching, and following rules or instruction" expressly categorized under managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(II). Furthermore, the claim limitations are also directed towards mathematical concepts because consistent with this description, the limitations recite a method that receives sensor data collected during operation of a vehicle and determines, based on the sensor data, first periods when the driver was transporting passengers and second periods when the driver was not transporting passengers with the shared mobility service. The collected data are analyzed to determine safety scores for the first and second periods, and drivers are ranked based on these safety score. A portion of a trip fare provided to the driver may be calculated based on the safety score. Data are analyzed using statistical and/mathematical techniques. Which pertain to “mathematical calculation” expressly categorized under mathematical concepts. See MPEP §2106.04(a)(2)(II). Furthermore, the claim limitations are also directed towards mental processes because the limitations recite determine based on collected data a driver was transporting passengers, determining a driver-specific feedback based on the first and the second safety score and providing the driver-specific feedback to the driver. Which is “observation, evaluations, judgments, and opinions,” expressly categorized under mental processes. (see below 101 rejection). With regard to Step 2A, prong 2, and Step 2B, the judicial exception is not integrated into a practical application. The additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (see below 101 rejection). The additional element just “apply it” on a computer (MPEP 2106.05F), because it’s just displaying results. 



Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claim 11 recite “further comprising transmitting, to the a mobile device”.  
Claim 12 recite “a second safety score indicating a performance of the driver during -the one or more second periods”.
Appropriate correction is required.

Claim Rejections -35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 10-14, 16, 18, and 20-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1
Claims 1-5, 7, 10-11, and 23-30 are directed toward a method (process). Claims 12-14, and 16 are directed to a computing platform (machine). Claims 18, and 20-22 are directed to one or more non-transitory computer-readable media. Thus, all claims fall within one of the four statutory categories as required by Step 1. 



Regarding Step 2A [prong 1]
Claims 1-5, 7, 10-14, 16, 18, and 20-30 are directed toward the judicial exception of an abstract idea. Independent claims 1 and 12 recites essentially the same abstract features as claim 18, thus are abstract for the same reasons as claim 18.
Regarding independent claim 18, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 18. (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least a processor, memory, and a communication interface, cause the computing platform to: 
receive sensor data collected during operation of a vehicle, wherein the sensor data is associated with a plurality of timestamps; 
assign, based on the timestamps, a first subset of the sensor data to one or more first periods during which the a driver was transporting passengers associated with a shared mobility service, and a second subset of the sensor data to one or more second periods during which the driver was not transporting passengers associated with the shared mobility service; 
determine a first safety score indicating a performance of the driver during the one or more first periods based on the first subset of the sensor data and a -5-Attorney Docket No. 111147-690667 second safety score indicating a performance of the driver during the one or more second periods based on the second subset of the sensor data; 
rank, based on the first safety score and the second safety score, the driver in relation to a plurality of drivers associated with the shared mobility service; 
determine a portion of a trip fare and driver-specific feedback to provide to the driver based on the first safety score and the second safety score, wherein the driver-specific feedback is associated with a condition of the one or more first periods or the one or more second periods; and 
provide the driver-specific feedback to the driver in real-time upon a next detection of the condition. 

The Applicant's Specification titled "CONTROLLING VEHICLES USING CONTEXTUAL DRIVER AND/OR RIDER DATA BASED ON AUTOMATIC PASSENGER DETECTION AND MOBILITY STATUS" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for collecting and analyzing data to manage the activities, behaviors, relationships, and interactions of drivers and passengers. In example aspects, based on collected data (first period and second period) determine a safety scores and provide feedback to the driver based on the score" (Spec. [0002]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 12, and 18 recites the abstract idea of receive sensor data collected during operation of a vehicle, wherein the sensor data is associated with a plurality of timestamps; assign, based on the timestamps, a first subset of the sensor data to one or more first periods during which the a driver was transporting passengers associated with a shared mobility service, and a second subset of the sensor data to one or more second periods during which the driver was not transporting passengers associated with the shared mobility service; determine a first safety score indicating a performance of the driver during the one or more first periods based on the first subset of the sensor data and a -5-Attorney Docket No. 111147-690667 second safety score indicating a performance of the driver during the one or more second periods based on the second subset of the sensor data; rank, based on the first safety score and the second safety score, the driver in relation to a plurality of drivers associated with the shared mobility service; determine a portion of a trip fare and driver-specific feedback to provide to the driver based on the first safety score and the second safety score, wherein the driver-specific feedback is associated with a condition of the one or more first periods or the one or more second periods; and provide the driver-specific feedback to the driver in real-time upon a next detection of the condition.
As the bolded claim limitations above demonstrate, independent claims 1, 12, and 18 are directed to the abstract idea of managing the personal behavior and relationships or interactions of drivers and passengers. which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of determining safety scores and providing feedback to the driver. Applicant's claimed invention pertains to managing personal behavior or relationships or interactions between people because the independent claims 1, 12, and 18 recites the abstract idea of managing the personal behavior and relationships or interactions of drivers and passengers. which pertain to "social activities, teaching, and following rules or instruction" expressly categorized under managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mathematical concepts because consistent with this description, the limitations recite a method that receives sensor data collected during operation of a vehicle and determines, based on the sensor data, first periods when the driver was transporting passengers and second periods when the driver was not transporting passengers with the shared mobility service. The collected data are analyzed to determine safety scores for the first and second periods, and drivers are ranked based on these safety score. A portion of a trip fare provided to the driver may be calculated based on the safety score. Data are analyzed using statistical and/mathematical techniques. Which pertain to “mathematical calculation” expressly categorized under mathematical concepts. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mental processes because the limitations recite determine based on collected data a driver was transporting passengers, determining a driver-specific feedback based on the first and the second safety score and providing the driver-specific feedback to the driver. Which is “observation, evaluations, judgments, and opinions,” expressly categorized under mental processes. See MPEP 
Dependent claims 2-5, 7, 10-11, 13-14, 16, and 20-30 further reiterate the same abstract ideas with further embellishments (the bolded limitations), such as claim 2 (similarly claims 13, and 21) determining the one or more first periods comprises analyzing a recorded audio signal to detect a voice of at least one passenger of the vehicle. claim 3  wherein analyzing the recorded audio signal to detect the voice of the at least one passenger comprises: determining, based on one or more acoustic properties of the recorded audio signal, whether the recorded audio signal contains a media program; and detecting the voice of the at least one passenger responsive to determining that the recorded audio signal does not contain a media program. claim 4 wherein analyzing the recorded audio signal to detect the voice of the at least one passenger comprises: generating, from the recorded audio signal, a first voice print; comparing the first voice print to a second voice print associated with the driver; and determining, based on the comparison, that the first voice print does not match the second voice print. claim 5 (similarly claims 14 and 22) wherein determining the one or more first periods comprises analyzing a wireless signal to determine a number of mobile devices present in the vehicle. claim 7 (similarly claims 16 and 20) determining an estimated safety cost for the driver; determining an actual safety cost based on the first safety score and the second safety score; subtracting the actual safety cost from the estimated safety cost to yield a balance; and causing a transaction with the shared mobility service, wherein the transaction is based on the balance. Claim 10 determining, based on the sensor data, a number of passengers in the vehicle during the one or more first periods. Claim 11 further comprising transmitting, to the a mobile device associated with the driver of the vehicle, an indication of the first safety score and a recommendation for improving the first safety score. Claim 23 wherein the determining of the first safety score and the second safety score is further based on data indicating a condition of the vehicle. Claim 24 wherein the calculated portion is further based on a conditions factor indicating one or more of weather, traffic, or road conditions. Claim 25 wherein the determining of the first safety score is further based on the number of passengers within the vehicle during the one or more first periods. Claim 26  calculating a first safety cost per distance for the one or more first periods and a second safety cost per distance for the one or more second periods. Claim 27 further comprising training one or more models used to determine the first safety score and the second safety score, wherein training the one or more models is based on the condition in accordance with machine learning. Claim 28 further comprising verifying the sensor data against data from one or more devices associated with the passengers. Claim 29 further comprising passively monitoring the one or more devices associated with the passengers by detecting one or more wireless signals. Claim 30 further comprising enriching the sensor data with the data from the one or more devices associated with the passengers, wherein the determination of the first safety score or the second safety score is based on the enriched sensor data. which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 12, and 18.

Regarding Step 2A [prong 2]
Claims 1-5, 7, 10-14, 16, 18, and 20-30 fail to integrate the abstract idea into a practical application. Independent claim 18 (similarly claim 1 and 12) include the following bolded additional elements which do not amount to a practical application:
Claim 18. (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least a processor, memory, and a communication interface, cause the computing platform to: receive sensor data collected during operation of a vehicle, wherein the sensor data is associated with a plurality of timestamps; assign, based on the timestamps, a first subset of the sensor data to one or more first periods during which the a driver was transporting passengers associated with a shared mobility service, and a second subset of the sensor data to one or more second periods during which the driver was not transporting passengers associated with the shared mobility service; determine a first safety score indicating a performance of the driver during the one or more first periods based on the first subset of the sensor data and a -5-Attorney Docket No. 111147-690667 second safety score indicating a performance of the driver during the one or more second periods based on the second subset of the sensor data; rank, based on the first safety score and the second safety score, the driver in relation to a plurality of drivers associated with the shared mobility service; determine a portion of a trip fare and driver-specific feedback to provide to the driver based on the first safety score and the second safety score, wherein the driver-specific feedback is associated with a condition of the one or more first periods or the one or more second periods; and provide the driver-specific feedback to the driver in real-time upon a next detection of the condition. 
The bolded limitations recited above in independent claim 18 (similarly claim 1 and claim 12) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a computing platform, processor, a communication interface, memory storing computer readable instruction, sensor, and one or more non-transitory computer-readable. which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, the computing platform includes generic processors, memories, and communication interfaces. Paragraph [0020] of the specification disclose the memory stores instructions that are executed by processor 111 to cause profile computing platform 110 to compute score, rank drivers, and perform functions of the shared mobility service management and in [0028], Communication interface 117 can be wired and/or wireless network interfaces that connect platform 110 to networks. Also, see [0030] and [0051] disclose data can be engine, performance, navigation, position, speed, acceleration, and braking data. The sensors are generic devices. Nothing in the Specification describes the specific operations recited in claims 1, 12, and 18 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for managing inventory and transportation vessels and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention uses received container data for determining a sub-route for each container. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims  2-5, 7, 10-11, 13-14, 16, and 20-30 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 12, and 18 respectively, for example, the bolded limitations emphasized below correspond to the additional elements: claim 2 (similarly claims 13, and 21) determining the one or more first periods comprises analyzing a recorded audio signal to detect a voice of at least one passenger of the vehicle. claim 3  wherein analyzing the recorded audio signal to detect the voice of the at least one passenger comprises: determining, based on one or more acoustic properties of the recorded audio signal, whether the recorded audio signal contains a media program; and detecting the voice of the at least one passenger responsive to determining that the recorded audio signal does not contain a media program. claim 4 wherein analyzing the recorded audio signal to detect the voice of the at least one passenger comprises: generating, from the recorded audio signal, a first voice print; comparing the first voice print to a second voice print associated with the driver; and determining, based on the comparison, that the first voice print does not match the second voice print. This limitation is at most merely insignificant extra-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. The application may implement voice recognition or use voice prints to avoid detecting media program (see [0055-0060]). This high level, generic description of collecting and processing audio and wireless signal data confirms the abstract nature of the claims, which also lack any technical implementation details of the process or techniques used to capture or process this data to determine the presence of passengers. claim 5 (similarly claims 14 and 22) wherein determining the one or more first periods comprises analyzing a wireless signal to determine a number of mobile devices present in the vehicle. This limitation is at most merely insignificant extra-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. claim 7 (similarly claims 16 and 20) determining an estimated safety cost for the driver; determining an actual safety cost based on the first safety score and the second safety score; subtracting the actual safety cost from the estimated safety cost to yield a balance; and causing a transaction with the shared mobility service, wherein the transaction is based on the balance. Claim 10 determining, based on the sensor data, a number of passengers in the vehicle during the one or more first periods. Claim 11 further comprising transmitting, to the a mobile device associated with the driver of the vehicle, an indication of the first safety score and a recommendation for improving the first safety score. Claim 23 wherein the determining of the first safety score and the second safety score is further based on data indicating a condition of the vehicle. Claim 24 wherein the calculated portion is further based on a conditions factor indicating one or more of weather, traffic, or road conditions. Claim 25 wherein the determining of the first safety score is further based on the number of passengers within the vehicle during the one or more first periods. Claim 26  calculating a first safety cost per distance for the one or more first periods and a second safety cost per distance for the one or more second periods.
Claim 27 further comprising training one or more models used to determine the first safety score and the second safety score, wherein training the one or more models is based on the condition in accordance with machine learning. Claim 28 further comprising verifying the sensor data against data from one or more devices associated with the passengers. Claim 29 further comprising passively monitoring the one or more devices associated with the passengers by detecting one or more wireless signals. This limitation is at most merely insignificant extra-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. Claim 30 further comprising enriching the sensor data with the data from the one or more devices associated with the passengers, wherein the determination of the first safety score or the second safety score is based on the enriched sensor data. Which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 12, and 18, but these features only serve to further limit the abstract idea of independent claims 1, 12, and 18, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea. The language of the machine learning in claim 27 merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operations of that algorithms. Such generic recitation of in accordance with machine learning is insufficient to show a practical application of the recited abstract idea. 
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.



Regarding Step 2B
Claims 1-5, 7, 10-14, 16, 18, and 20-30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of Claims 1, 12, and 18. a computing platform, processor, a communication interface, memory storing computer readable instruction, sensor, and one or more non-transitory computer-readable. claim 4 wherein analyzing the recorded audio signal to detect the voice of the at least one passenger comprises: generating, from the recorded audio signal, a first voice print; comparing the first voice print to a second voice print associated with the driver; and determining, based on the comparison, that the first voice print does not match the second voice print. This limitation is at most merely insignificant extra-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. The application may implement voice recognition or use voice prints to avoid detecting media program (see [0055-0060]). This high level, generic description of collecting and processing audio and wireless signal data confirms the abstract nature of the claims, which also lack any technical implementation details of the process or techniques used to capture or process this data to determine the presence of passengers.  claim 5 (similarly claims 14 and 22) wherein determining the one or more first periods comprises analyzing a wireless signal to determine a number of mobile devices present in the vehicle. This limitation is at most merely insignificant extra-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application.  Claim 10 determining, based on the sensor data, a number of passengers in the vehicle during the one or more first periods. Claim 27 further comprising training one or more models used to determine the first safety score and the second safety score, wherein training the one or more models is based on the condition in accordance with machine learning. Claim 29 further comprising passively monitoring the one or more devices associated with the passengers by detecting one or more wireless signals. This limitation is at most merely insignificant extra-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. Claim 30 further comprising enriching the sensor data with the data from the one or more devices associated with the passengers, wherein the determination of the first safety score or the second safety score is based on the enriched sensor data. merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea.
Claims 1-5, 7, 10-14, 16, 18, and 20-30 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kislovskiy et al. US 2018/0342033: Trip classification system for on-demand transportation services. 
Huls US 2017/0365007: Traveling-based insurance ratings. 
Haparnas et al. US 2017/0193419: System for navigating drivers to passengers and dynamically updating driver performance scores. 
Pan et al. US 2017/0138749: Method and system for shared transport. 
Cao US 2016/0364812: Systems and methods for on-demand transportation. 
Miles et al. US 2016/0198306: Systems and methods for providing vehicles and equipment suggestions using a mobile device. 
Brinkmann et al. US 9,104,535: Traffic based driving analysis. 
Slusar et al. US 9,086,948: Telematics based on handset movement within a moving vehicle. 
Lortz et al. US 2014/0200737: User identification and personalized vehicle settings management system. 
Catten US 2010/0035632: System and method for detecting use of a wireless device while driving. 
Remboki et al. US 6,925,425: Method and apparatus for vehicle operator performance assessment and improvement. 
Thyssen et al. US 6,633,841: Voice activity detection speech coding to accommodate music signals. 
Ellen Huet, Uber Tests Taking Even More From Its Drivers With 30% Commission May 18, 2015 https://www.forbes.com/sites/ellenhuet/2015/05/18/uber-new-uberx-tiered-commission-30-percent/#5ee5b0a043f6
Guidotti, Riccardo, et al. "Never drive alone: Boosting carpooling with network analysis." Information Systems 64 (2017): 237-257.
Ong, eng Hwee WO 2016/028228: System, method, and apparatus for determining driving risk. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623